Citation Nr: 0033449	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acoustic neuroma.


REPRESENTATION

Appellant represented by:	Robert D. Davis, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1983 and from August 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current acoustic neuroma has been shown to 
be causally related to his active service.


CONCLUSION OF LAW

An acoustic neuroma was incurred as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  While the Board observes that the veteran has not 
been afforded a VA examination in conjunction with this claim 
to date, the Board finds that, given its disposition of his 
claim, no prejudice will result from the absence of a VA 
examination.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

During service, in April 1998, the veteran was seen for a 
plugged feeling in his left ear.  A May 1990 statement from 
James H. Pennington, Jr., M.D., indicates that the veteran 
had complained of ringing in the ears and a very mild noise-
induced hearing loss, mainly in the left ear.  The veteran 
was admitted to West Florida Regional Medical Center in 
Pensacola, Florida in December 1993 for multiple neurological 
problems and was found to have a cerebellar pontine angle 
tumor (an acoustic neuroma).  During this hospitalization, he 
underwent a resection of the acoustic neuroma.

In an August 1994 statement, Marcus P. Schmitz, M.D., noted 
that the veteran had significant vertigo, ataxia, and left-
sided hearing loss and that his acoustic neuroma was the 
cause of such symptoms and had existed "since 1989, if not 
longer."  The claims file also includes a November 2000 
letter from Dr. Schmitz, in which he noted that, considering 
the size of the veteran's tumor when it was discovered and 
the typical growth rate of such tumors, it was "not 
speculation" that the veteran had the tumor when he was in 
service in 1989.  Dr. Schmitz further noted that the 
veteran's tumor was the cause of his tinnitus and hearing 
loss and that such a tumor, which measured nearly three 
centimeters in 1993, did not require much size to start 
producing symptoms.

In reviewing the evidence of record, the Board finds it 
significant that, in his November 2000 letter, Dr. Schmitz 
indicated unambiguously that the veteran's current acoustic 
neuroma was of service onset.  While there is no indication 
that Dr. Schmitz's opinion is based on a review of the 
veteran's claims file, he did provide a credible rationale 
for his opinion by discussing the size of the tumor.  
Moreover, the claims file is devoid of any medical evidence 
contraindicating the findings of Dr. Schmitz.  As such, the 
Board finds that the evidence of record supports the 
veteran's claim for service connection for an acoustic 
neuroma.  


ORDER

The claim of entitlement to service connection for an 
acoustic neuroma is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

